IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-31239
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TREVOR ROHAN LAWRENCE,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 01-CR-50014-ALL
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Trevor Rohan Lawrence appeals the 46-month sentence imposed

by the district court following his conviction on a guilty plea

to a charge of possession with intent to distribute 100 kilograms

or more of marijuana.

     Lawrence contends that the district court did not make a

finding at sentencing on the issue whether his role in the

offense was minor or minimal.   The district court overruled

Lawrence’s objection to the presentence report.   The record

reflects that the district court adequately resolved the disputed

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-31239
                                 -2-

issue and provided a basis for its resolution.     United States v.

Piazza, 959 F.2d 33, 37 (5th Cir. 1992).

     Lawrence contends also that the district court’s denial of a

reduction for a minor or minimal role in the offense was clear

error.   We review a district court’s finding on a defendant’s

role in the offense for clear error.     Burton v. United States,

237 F.3d 490, 503 (5th Cir. 2000).

     Lawrence was transporting over 476 kilograms of marijuana

from California to Ohio.    He admitted knowledge that the truck

contained at least 200 pounds of marijuana.    Lawrence’s admitted

role as a courier does not necessarily make his role in the

offense minor or minimal.     See United States v. Rojas, 868 F.2d

1409, 1410 (5th Cir. 1989); United States v. Gallegos, 868 F.2d

711, 713 (5th Cir. 1989).    Accordingly, the judgment of the

district court is AFFIRMED.